DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-27 and 34, drawn to an all-solid lithium secondary battery, classified in H01M 10/0562;

II.	Claims 28-29, drawn to a method of manufacturing an all-solid lithium secondary battery, classified in H01M 10/0468;

III.	Claims 30-31, drawn to method of using an all-solid lithium secondary battery, classified in H01M 10/44; and,

IV.	Claims 32-33, drawn to a method of charging an all-solid lithium secondary battery, classified in H01M 10/446.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the battery of Group I may be made in a manner that does not require “pressing the cathode, the solid electrolyte, and the anode to manufacture the all-solid lithium secondary battery,” such as simultaneous three-dimensional printing of each component.
Inventions I and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the battery of Group I may be used between two plates without being pressed.
Inventions I and IV are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the battery of Group I may be charged to the initial charge capacity of the anode active material layer.
The inventions II and III are related but distinct process combinations. Each invention relies on different elements for patentability not required by the other. For example, the invention of Group II requires “pressing the cathode, the solid electrolyte, and the anode to manufacture the all-solid lithium secondary battery,” whereas Group III does not. Group III requires “charging and discharging the all-solid lithium secondary battery, while pressing the all-solid lithium secondary battery between two plates,” whereas Group II does not.
The inventions II and IV are related but distinct process combinations. Each invention relies on different elements for patentability not required by the other. For example, the invention of Group II requires “pressing the cathode, the solid electrolyte, and the anode to manufacture the all-solid lithium secondary battery,” whereas Group IV does not. Group IV requires “charging the all-solid lithium secondary battery according to claim 1 such that an amount of a charge of the all-solid secondary battery exceeds an initial charge capacity of the anode active material layer,” whereas Group II does not.
The inventions III and IV are related but distinct process combinations. Each invention relies on different elements for patentability not required by the other. For example, the invention of Group III requires “charging and discharging the all-solid lithium secondary battery, while pressing the all-solid lithium secondary battery between two plates,” whereas Group III does not. Group IV requires “charging the all-solid lithium secondary battery according to claim 1 such that an amount of a charge of the all-solid secondary battery exceeds an initial charge capacity of the anode active material layer,” whereas Group III does not.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions or groupings of patentably indistinct inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one invention would not likely be applicable to another invention; the inventions are likely to raise different non-prior art issues under 35 U.S.C. §§ 101 and/or 112 ¶1.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
In the Event Group I is Selected, an Election within Each of Two Species is Required
This application contains claims directed to the following two sets of patentably distinct species.
Within Species A Set, an Election is respectfully Required.
Species A.1, claim 18, wherein “the sulfide solid electrolyte comprises Li2S—P2S5, Li2S—P2S5—LiX wherein X is a halogen, Li2S—P2S5—Li2O, Li2S—P2S5—Li2O—LiI, Li2S—SiS2, Li2S—SiS2—LiI, Li2S—SiS2—LiBr, Li2S—SiS2—LiCl, Li2S—SiS2—B2S3—LiI, Li2S—SiS2—P2S5—LiI, Li2S—B2S3, Li2S—P2S5—ZmSn wherein m and n are each independently a positive number, and Z is Ge, Zn, or Ga, Li2S—GeS2, Li2S—SiS2—Li3PO4, Li2S—SiS2-LipMOq, wherein p and q are each independently a positive number, and M is P, Si, Ge, B, Al, Ga, or In, or a combination thereof;”

Species A.2, claim 19, wherein “the sulfide solid electrolyte comprises Li7P3S11, Li7PS6, Li4P2Se, Li3PS6, Li3PS4, Li2P2S6, or a combination thereof;” and,

Species A.3, claims 20-21 and 34, wherein “the sulfide solid electrolyte comprises an argyrodite-type solid electrolyte represented by Formula 1, Li+12−n−xAn+X2−6−x’Y1−x.”

Each invention relies on different elements for patentability not required by the other, see e.g. supra. In addition, these species are not obvious variants of each other based on the current record.
Within Species B Set, an Election is respectfully Required.
Species B.1, wherein an embodiment is represented by Figure 1, wherein the anode does not include a metal layer located between the anode active material layer (e.g. item 22) and the anode current collector (item 21) (see also Figure 1 and instant specification, at e.g. ¶¶ 0107-108, and further claim 16);

Species B.2, wherein an embodiment is represented by Figure 2, wherein the anode includes a metal layer (e.g. item 23) between the anode active material layer (e.g. item 22) and the anode current collector (e.g. item 21) (see also Figure 2 and instant specification, at e.g. ¶¶ 0107 and 109, cf claim 16);

Species B.3, wherein an embodiment is represented by Figure 3, wherein the metal layer (e.g. item 23) may be formed within the anode active material layer (e.g. item 22) (see also Figure 3 and instant specification, at e.g. ¶¶ 0028 and 132); and,

Species B.4, wherein an embodiment is represented by Figure 4, wherein the metal layer (e.g. item 23) may be formed both between the anode current collector (e.g. item 21) and the anode active material layer (e.g. item 22) plus within the anode active material layer (e.g. item 22) (see also Figure 4 and instant specification, at e.g. ¶¶ 0028 and 132).

Noting the claims associated with the above embodiments may be interpreted—for example—as the following:
Claim 14, wherein “the anode further comprises … a metal layer, wherein the metal layer is disposed between the anode current collector and the solid electrolyte,” Figures 2-4;

Claim 15, wherein “the metal layer is disposed between the anode current collector and the anode active material layer …,” Figures 2 and 4;
Claim 15, wherein “the metal layer … is disposed inside of the anode active material layer,” Figures 3 and 4;

Claim 16, wherein “the anode current collector, the anode active material layer, and a region between the anode current collector and the solid electrolyte do not comprise lithium metal or a lithium alloy in an initial state or a fully discharged state of the all-solid lithium secondary battery,” Figure 1;

Claims 23-24, wherein “wherein the cathode current collector, the cathode active material layer, the solid electrolyte, the anode active material layer, and the anode current collector are disposed in the stated order,” Figure 1;

Claim 26, wherein “the anode active material layer, the metal layer, and the anode current collector are disposed in the stated order,” Figures 2 and 4; and,

Claim 27, wherein “the cathode, the solid electrolyte, and the anode are sealed in a laminate film,” Figures 1-2, noting instant specification, at ¶0111.

Each invention relies on different elements for patentability not required by the other, see e.g. supra. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species have acquired a separate status in the art in view of their different classification; the species have acquired a separate status in the art due to their recognized divergent subject matter; the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one species would not likely be applicable to another; the species are likely to raise different non-prior art issues under 35 U.S.C. §§ 101 and/or 112 ¶1.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Ms. Lynn Warren Stewart on July 1, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723